Citation Nr: 1427546	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-17 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition of the Veteran's son as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1951 to May 1953.  The Veteran died in October 1988.  The appellant is the Veteran's adult son.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appellant testified at a travel board hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing has been associated with the claims file.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The appellant was born in October 1961 and attained the age of 18 in October 1979.

2.  At the age of 41, the appellant was first diagnosed with a psychiatric disability.  

3.  The evidence does not show that the Veteran's psychiatric disability first manifested while he was under the age of 18 and does not show that the Veteran was permanently incapable of self-support by reason of mental defect at or before he attained the age of 18.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 have not been met.  38 U.S.C.A. § 101(4) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57, 3.102, 3.315, 3.356 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, the appellant seeks Dependency and Indemnity Compensation (DIC) as the helpless child of the Veteran on the basis of having been permanently incapable of self-support prior to reaching the age of 18 years.  VA provides certain benefits for a child of a Veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday. 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356.

The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  In cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

Rating determinations regarding incapacity for self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  38 C.F.R. § 3.356 (2).

Principal factors for consideration are listed in 38 C.F.R. § 3.356(b):

1) that a claimant is earning his/her own support is prima facie evidence that he/she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his/her own efforts is provided with sufficient income for his/her reasonable support;

2) a child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his/her condition was such that he/she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established; 

3) employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and 

4) the capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

Here, the appellant was born in October 1961 and reached 18 years of age in October 1979.  Evidence discussing his condition at that time is of prime importance.  

There is no medical evidence at the time the appellant attained the age of 18 or prior to that diagnosing a psychiatric disorder.  

The first medical evidence of a psychiatric disorder is the diagnosis of schizoaffective disorder, depressive type in July 2002, when the appellant was 41 years old.  He reported "vaguely" that he began to hear voices or to see things "since he was young."  He reported that these problems "bothered him at school and he was unable to perform; and therefore, he left school in special education when he was in the eleventh grade."  However, the appellant does not contend that he was diagnosed with a psychiatric disorder before he attained the age of 18.  The appellant has submitted school reports from 1977; however, these reports do not provide evidence of a psychiatric disability.  The reports merely show that the appellant struggled academically in school.    

In a June 2012 DRO hearing the appellant testified that he dropped out of high school at the age of 15 and that he worked part-time and full-time in various construction jobs between the ages of 15 and 22, providing evidence against his claim.  

In the October 2012 Board hearing the appellant testified that he started having psychiatric problems when he was around 5 or 6 years old and that they became much worse when he was approximately 16 or 17.  

After considering the available evidence, the Board finds that the evidence of record does not show that the appellant was permanently incapable of self-support when he attained the age of 18.  The Board finds that there is insufficient medical evidence of record to support a diagnosis of a psychiatric disorder before the appellant reached the age of 18.  The appellant has submitted no objective medical evidence and has only submitted a school record showing that the Veteran struggled academically in school.  The Board puts great weight on the Veteran's statements that he worked full-time jobs between the ages of 15 and 22, which it is important for the appellant to understand provides highly probative factual evidence against this claim.  

The Board also puts great weight on the fact that the Veteran was not diagnosed with a psychiatric disorder until the age of 41.  Even if the Board assumes the problem began several years before this finding, it would not support this claim.  

The Board acknowledges the appellant's assertions that he had a psychiatric disorder before he attained the age of 18.  However, the Board notes that a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The appellant may be competent to report symptoms of a psychiatric disorder; however, the appellant is not competent to provide evidence as to the more complex medical question of whether there is a diagnosis of a psychiatric disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Routen, 10 Vet. App. 183.  

Accordingly, the Board finds that the appellant is not a "helpless child" of the Veteran for benefits purposes.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, notice was provided by letter dated in December 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All reported private treatment records have been obtained.  While the appellant reports receiving Supplemental Security Income (SSI), the appellant has not indicated that he received SSI prior to attaining the age of 18.  Accordingly, the VA is not required to obtain SSI records as they will not help in the furtherance of this case.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the October 2012 Board hearing, the VLJ complied with these requirements.  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the appellant's hearing was harmless.  

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Recognition of the Veteran's son as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


